Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  162474                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  RICHARD MORSE,                                                                                         Elizabeth M. Welch,
           Plaintiff/Counterdefendant-                                                                                 Justices
           Appellee,
  v                                                                  SC: 162474
                                                                     COA: 354720
                                                                     Barry CC: 2013-000588-CH
  MARC COLITTI, a/k/a MARK COLITTI, and
  JOAN COLITTI,
            Defendants/Counterplaintiffs-
            Appellants.

  _________________________________________/

          By order of January 19, 2021, this Court granted immediate consideration and a
  temporary stay of trial court proceedings. On order of the Court, the application for leave
  to appeal the January 7, 2021 order of the Court of Appeals is considered and, pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the January 7, 2021
  order of the Court of Appeals and REMAND this case to that court for entry of a stay of
  trial court proceedings to remain in effect until completion of the appeal. On motion of a
  party or on its own motion, the Court of Appeals may modify, set aside, or place
  conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if
  other appropriate grounds appear. The Court of Appeals shall expedite its consideration
  of this case.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2021
           p0223
                                                                                Clerk